             Case 3:20-cv-00872-JWD-SDJ           Document 4      02/03/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


JOSEPH M. ANDREWS (#7700006906)                                        CIVIL ACTION NO.

VERSUS                                                                 20-872-JWD-SDJ

LIVINGSTON PARISH DETENTION
CENTER, ET AL.


                                               RULING



           On or about December 21, 2020, the Plaintiff, who is representing himself and is confined

at the Livingston Parish Detention Center in Livingston, Louisiana, filed a Complaint alleging a

civil rights violation pursuant to 42 U.S.C. § 1983.1 Plaintiff failed to submit his complaint on the

proper form and failed to submit either the filing fee or a properly completed motion to proceed in

forma pauperis with statement of account, so pursuant to correspondence dated December 28,

2020, the Court directed Plaintiff to properly complete his Complaint on the approved form and

submit either the full filing fee or a properly completed motion to proceed in forma pauperis with

statement of account within twenty-one (21) days and advised him that failure to do so would

result in dismissal of his suit without further notice.2

           A review of the record by the Court reflects that, despite notice, Plaintiff has failed to

respond to the Court’s directives. As such, Plaintiff’s action shall be dismissed without prejudice

for failure to correct the deficiencies of which he was notified. Accordingly,




1
    R. Doc. 1.
2
    R. Doc. 3February 3, 2021.
       Case 3:20-cv-00872-JWD-SDJ          Document 4      02/03/21 Page 2 of 2




      IT IS HEREBY ORDERED that the above-captioned proceeding is hereby DISMISSED

WITHOUT PREJUDICE. Judgment shall be entered accordingly.

      Signed in Baton Rouge, Louisiana, on February 3, 2021.




                                               S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
